DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8, & 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2000306765A hereafter referred to as Omori.
In regards to claim 1, Omori discloses 
A multilayer ceramic electronic component comprising: 
a multilayer body including a plurality of layered ceramic layers (1a– fig. 1; [0024]) and a plurality of inner electrode layers (2 – fig. 1; [0024]) layered on the ceramic layers, a first main surface and a second main surface facing each other in a layering direction, a first end surface and a second end surface facing each other in a length direction orthogonal or substantially orthogonal to the layering direction, and a first side surface and a second side surface facing each other in a width direction orthogonal or substantially orthogonal to the layering direction and the length direction (fig. 1); 
a first outer electrode (3 – fig. 1; [0028]) covering the first end surface and extending from the first end surface so as to cover portions of the first main surface, the second main surface, the first side surface, and the second side surface; and 
a second outer electrode (3 – fig. 1; [0028]) covering the second end surface and extending from the second end surface so as to cover portions of the first main surface, the second main surface, the first side surface, and the second side surface; wherein 

the first outer electrode and the second outer electrode disposed on the first main surface side are disposed on the insulating layer (fig. 1). 

In regards to claim 6, Omori discloses 
The multilayer ceramic electronic component according to claim 1, wherein the insulating layer is made of a resin ([0027]).  

In regards to claim 8, Omori discloses 
The multilayer ceramic electronic component according to claim 1, wherein each of the plurality of ceramic layers includes at least one of BaTiO3, CaTiO3, SrTiO3, Pb, Fe ferrite beads, or CaZrO3 as a main component ([0029]).  

In regards to claim 10, Omori discloses 
The multilayer ceramic electronic component according to claim 1, wherein each of the plurality of ceramic layers has a thickness that is more than or equal to about 0.3 µm and less than or equal to about 5.0 µm ([0033] & [0004]).  

In regards to claim 11, Omori discloses 
The multilayer ceramic electronic component according to claim 1, wherein a dimension of the multilayer body in the layering direction is more than or equal to about 100 µm and less than or equal to about 4 mm, a dimension of the multilayer body in the .  

Claim(s) 1, 4-5, 8-9, 11, & 13-17is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2014187317A hereafter referred to as Matsubara.
In regards to claim 1, Matsubara discloses 
A multilayer ceramic electronic component comprising: 
a multilayer body (11 – fig. 1; [0028]) including a plurality of layered ceramic layers (12k – fig. 2; [0030]) and a plurality of inner electrode layers (13 & 15 – fig. 2; [0030]) layered on the ceramic layers, a first main surface and a second main surface (12a & 12b – fig. 1-2; [0031]) facing each other in a layering direction, a first end surface and a second end surface (12s & 12t – fig. 1-2; [0031]) facing each other in a length direction orthogonal or substantially orthogonal to the layering direction, and a first side surface and a second side surface (12n – fig. 1-2; [0031]) facing each other in a width direction orthogonal or substantially orthogonal to the layering direction and the length direction (fig. 1-2; [0031]); 
a first outer electrode (14 – fig. 1-2; [0029]) covering the first end surface and extending from the first end surface so as to cover portions of the first main surface, the second main surface, the first side surface, and the second side surface; and 
a second outer electrode (16 – fig. 1-2; [0029]) covering the second end surface and extending from the second end surface so as to cover portions of the first main 
an insulating layer (18 – fig. 1-2; [0031]) is provided on a surface of the first main surface of the multilayer body; and 
the first outer electrode and the second outer electrode disposed on the first main surface side are disposed on the insulating layer (fig. 1-2). 
 
In regards to claim 4, Matsubara discloses 
The multilayer ceramic electronic component according to claim 1, wherein the insulating layer includes a ceramic ([0037]).  

In regards to claim 5, Matsubara discloses 
The multilayer ceramic electronic component according to claim 4, wherein the ceramic includes Al2O3, PZT, SiC, SiO2, or MgO ([0037]).  

In regards to claim 8, Matsubara discloses 
The multilayer ceramic electronic component according to claim 1, wherein each of the plurality of ceramic layers includes at least one of BaTiO3, CaTiO3, SrTiO3, Pb, Fe ferrite beads, or CaZrO3 as a main component ([0034]).  

In regards to claim 9, Matsubara discloses 
The multilayer ceramic electronic component according to claim 8, wherein each of the plurality of ceramic layers further includes at least one of a Mn compound, a Fe 

In regards to claim 11, Matsubara discloses 
The multilayer ceramic electronic component according to claim 1, wherein a dimension of the multilayer body in the layering direction is more than or equal to about 100 µm and less than or equal to about 4 mm, a dimension of the multilayer body in the length direction is more than or equal to about 100 µm and less than or equal to about 3 mm, and a dimension of the multilayer body in the width direction is more than or equal to about 100 µm and less than or equal to about 3 mm ([0071]).  

In regards to claim 13, Matsubara discloses 
The multilayer ceramic electronic component according to claim 1, wherein each of the plurality of inner electrode layers includes at least one of Ni, Cu, or Ag ([0035]).  

In regards to claim 14, Matsubara discloses 
The multilayer ceramic electronic component according to claim 1, wherein each of the first and second outer electrodes includes a plating layer as an outermost layer ([0036]).  

In regards to claim 15, Matsubara discloses 
The multilayer ceramic electronic component according to claim 14, wherein the plating layer includes at least one of Cu, Ni, Sn, Ag, Pd, an Ag-Pd alloy, Au ([0036]).  

In regards to claim 16, Matsubara discloses 
The multilayer ceramic electronic component according to claim 14, wherein the plating layer includes a plurality of layers ([0036]).  

In regards to claim 17, Matsubara discloses 
The multilayer ceramic electronic component according to claim 14, wherein the plating layer includes a Ni plating layer and a Sn plating layer covering the Ni plating layer ([0036]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara in view of Takaoka et al. (US 2014/0340816).
In regards to claim 2, 
Matsubara fails to disclose wherein each of the first outer electrode and the second outer electrode includes an intermetallic compound as a main component, the intermetallic compound including at least one high melting point metal selected from Cu and Ni, and Sn as a low melting point metal.  

Takaoka discloses wherein each of the first outer electrode and the second outer electrode includes an intermetallic compound as a main component, the intermetallic compound including at least one high melting point metal selected from Cu and Ni, and Sn as a low melting point metal ([0032]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the outer electrodes of Matsubara as taught by Takaoka to obtain a capacitor wherein the occurrence of solder burst resulting from an increase in internal pressure of the external electrode can be suppressed and prevented efficiently.

In regards to claim 3, 
Matsubara fails to disclose wherein the intermetallic compound includes a material provided by a reaction between Sn and a Cu-Ni alloy.  

Takaoka discloses wherein the intermetallic compound includes a material provided by a reaction between Sn and a Cu-Ni alloy ([0032]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the outer electrodes of Matsubara as taught by Takaoka to obtain a capacitor wherein the occurrence of solder burst resulting from an increase in internal pressure of the external electrode can be suppressed and prevented efficiently.

Claim(s) 7, 10, 12, & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara in view of Sasabayashi (US 2010/0271751).
In regards to claim 7, 
Matsubara fails to disclose wherein the multilayer body includes rounded corners and rounded ridgeline portions.  

Sasabayashi ‘751 discloses wherein the multilayer body includes rounded corners and rounded ridgeline portions ([0010]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to round the body of Matsubara as taught by Sasabayashi ‘751 to obtain a capacitor with improved prevention against cracking and chipping.

In regards to claim 10, 
Matsubara fails to disclose wherein each of the plurality of ceramic layers has a thickness that is more than or equal to about 0.3 µm and less than or equal to about 5.0 µm.  

Sasabayashi ‘751 discloses wherein each of the plurality of ceramic layers has a thickness that is more than or equal to about 0.3 µm and less than or equal to about 5.0 µm ([0005] & [0052]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the ceramic layers of Matsubara to have a thickness as taught by Sasabayashi ‘751 to obtain a capacitor with a small size and large capacitance.

In regards to claim 12, 
Matsubara fails to disclose wherein each of the plurality of inner electrode layers has a thickness of more than or equal to about 0.1 µm and less than or equal to about 3.0 µm.  

Sasabayashi ‘751 discloses wherein each of the plurality of inner electrode layers has a thickness of more than or equal to about 0.1 µm and less than or equal to about 3.0 µm ([0066]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the internal electrodes of Matsubara to have a thickness as taught by Sasabayashi ‘751 to obtain a capacitor with a small size and good capacitance.  (Note: reducing internal electrode thickness will allow overall thickness to be reduced and/or incorporation of more internal electrodes in the stack)

In regards to claim 18, 
Matsubara fails to disclose wherein the plating layer has a thickness of more than or equal to about 2 µm and less than or equal to about 15 µm.  

Sasabayashi ‘751 discloses wherein the plating layer has a thickness of more than or equal to about 2 µm and less than or equal to about 15 µm ([0071]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the plating layer of Matsubara to have a thickness as taught by Sasabayashi ‘751 to obtain a capacitor with a small size and good capacitance efficiency while ensuring prevention of moisture penetration in the base electrode.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2014/0085852 – fig. 1; [0034] & [0056]
US 2018/0182558 – fig. 1-2; [0072]	US 2006/0180899 – fig. 1b; [0045]
US 2014/0083755 – fig. 2; [0085]		US 2009/0108984 – fig. 1			US 2018/0144864 – fig. 2			US 2018/0286591 – fig. 3
JP2014027085A – fig. 2

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/David M Sinclair/Primary Examiner, Art Unit 2848